Citation Nr: 9932077	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

2.	Entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder.

3.	What evaluation is warranted for PTSD from April 2, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, to include combat service in Vietnam.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims currently on appeal.

In this regard, the veteran at his August 1999 BVA hearing 
testified that in December 1970 he was taken off jump status 
due to chronic residuals of a combat related right knee 
injury, and that this action resulted in a pay decrease due 
to the deduction of "jump pay."  He further maintains that 
he was extensively hospitalized inservice for his right knee 
disorder, that surgery was recommended in service, that VA 
physicians have linked his current right knee disorder with 
service, and that the physicians have also linked his left 
knee disorder with his right knee disorder.  Unfortunately, 
the record does not reflect that an effort has been made to 
secure the appellant's jump record (DA Form 1307), the 
referenced VA medical records, or pay records from the 
pertinent time period.  Accordingly, under the provisions of 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992), and 38 
U.S.C.A. § 5106 further development is in order.  See also, 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Further, at his August 1999 BVA hearing in Washington, D.C., 
the veteran indicated that he was currently receiving 
psychiatric treatment at the Binghamton, New York VA 
psychiatric outpatient clinic and the Syracuse, New York VA 
Medical Center.  As those medical records are not in the 
claims file, the RO should request them.  Bell.

Finally, the Board is of the opinion that additional clinical 
data are needed in order to properly evaluate the veteran's 
PTSD.  In this respect, the veteran should be afforded a new 
PTSD examination as he has indicated that his PTSD has 
increased in severity since his last VA examination in 
September 1997. 

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the Army Finance 
Center at Fort Benjamin Harrison, 
Indiana, and request that they provide a 
copy of the appellant's pay record for 
the period between June 1970 and January 
1972.  The Finance Center should further 
be requested to offer an opinion whether 
the appellant's pay record reflects a 
stoppage of "jump pay" on or about 
December 1, 1970, and if so, whether the 
reason for the pay stoppage is indicated.

2.  The RO should contact the National 
Personnel Record Center (NPRC) and 
request a copy of the veteran's "Jump 
Record" (DA Form 1307), as well as a 
copy of any inpatient hospital records 
pertaining to care provided between 
September 27 and October 14, 1970, by the 
249th Army General Hospital at Camp 
Drake, Japan.  While the Board recognizes 
that an attempt to locate the hospital 
records was made in April 1973, the Board 
believes that the provisions of 38 
U.S.C.A. § 5106 warrant another attempt.  
Any information obtained is to be 
associated with the claims folder.  If 
the search efforts for these records have 
negative results, documentation to that 
effect should be placed in the claims 
folder.

3.  The RO should also directly contact 
the Army Hospital at Camp Drake, Japan, 
and request that they review their files 
for any records pertaining to pertaining 
to care provided between September 27 and 
October 14, 1970, at the 249th Army 
General Hospital. 

4.	The RO should request copies of all 
outpatient treatment records for the 
period from September 1997 to the 
present, from the Binghamton, New York VA 
outpatient clinic and the Syracuse, New 
York VA Medical Center.  Particular 
attention should be afforded to securing 
any records pertaining to knee disorders 
and/or PTSD.

5.	After completion of the foregoing, the 
appellant should be scheduled for an 
examination by a VA psychiatrist to 
determine the nature and extent of his 
PTSD.  All necessary evaluations, tests, 
and studies, including the assignment of 
a global assessment of functioning (GAF) 
score, deemed appropriate should be 
performed.  All opinions and supporting 
rationales should be in writing.  Since 
it is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.

6.  If additional service medical records 
pertaining to treatment of a knee 
disorder are received, the appellant 
should be afforded a VA examination by an 
orthopedist to determine the nature and 
etiology of any knee disability.  All 
necessary tests and studies should be 
accomplished, and the clinical findings 
must be reported in detail.  The entire 
claims file must be made available to the 
examiner for review both prior to, and 
during, the examination.  The examiner is 
specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that any current right knee 
disorder is related to inservice 
pathology, and whether it is at least as 
likely as not that any current left knee 
disorder is caused or aggravated by any 
right knee disability.  A complete 
rationale must be provided for any 
opinion offered.
 
7.  For each requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
any examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

8. 	Following completion 
of the foregoing, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond. 

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


